Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-31 have been examined.

Claim Objections
2.	Claims 27-30 objected to because of the following informalities:
Claim 27 depends on claim 1. Claims 27-30 have the same limitations as claims 13-16, which also depend on claim 1. Examiner believes claim 27 should depend on claim 17 instead and will treat the claims as such for the remainder of the office action
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 31 is directed towards a “system”. However, the components of the “system” (a plurality of nodes) when given their broadest, reasonable interpretation, include embodiments where the components implemented in software. Therefore, there per se, which is non-statutory subject matter (note MPEP 2106).
Examiner recommends amending claim 31 to include a hardware component (e.g. memory, CPU, etc.) which would force all embodiments of claim 31 to be directed towards statutory subject matter.

4.	Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “a node to issue a new block” that perform a series of processes. Each of the processes are a mathematical calculation (hash, encryption with a private key, subtraction and sorting for a minimum value), which falls under the Mathematical Concepts group of Abstract Ideas.
	This judicial exception is not integrated into a practical application because the claims only recite one additional element, which is “a plurality of nodes”. The claimed nodes obtain the data and perform the mathematical processes. The nodes are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sorting data using mathematical calculations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect 
Examiner recommends amending claims 1-31 to include additional elements that integrate the abstract idea of mathematical calculations into a practical application.


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5, 9-11, 13, 17-19, 23-25, 27 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Micali (U.S. Patent Application Publication 2020/0304314).
For claim 1, Micali teaches a method for a node to issue a new block in a distributed system including a plurality of blocks, comprising:
determining a value R from a common reference string (note paragraphs [0063], [0210] and [0228], Qr-1 for the round is determined based on commonly known previously block Br-1, i.e. common reference string);
computing a value s associated to a value of a status with a private key at a node (note paragraphs [0216] and [0228], node i computes his credential, σr, s using private signing key)
computing a value r by taking the value s into a function H at the node (note paragraph [0229], verifier computes hashes of all received credentials); and
determining whether the node obtains a right to issue a new block by taking the values R and r into a function V (note paragraph [0229], leader of round r, i.e. node with right to issue new block, is determined by lexicographically minimum hash of user credentials).

For claim 17, Micali teaches a method for a node to issue a new block in a distributed system including a plurality of blocks, comprising:
determining a value R from a common reference string (note paragraphs [0063], [0210] and [0228], Qr-1 for the round is determined based on commonly known previously block Br-1, i.e. common reference string); 
σr, s), wherein the value s can be verified by other nodes (note paragraphs [0077]-[0078] and [0216], credential includes digital signature, which can be verified with node that has the public key);
computing a value r by taking the value s into a function H at the node (note paragraph [0229], verifier computes hashes of all received credentials); and
determining whether the node obtains a right to issue a new block by taking the values R and r into a function V (note paragraph [0229], leader of round r, i.e. node with right to issue new block, is determined by lexicographically minimum hash of user credentials).

For claim 31, Micali teaches a distributed system including a plurality of blocks comprising:
a plurality of first nodes (note paragraph [0029], workstations) determining a value R from a common reference string (note paragraphs [0063], [0210] and [0228], Qr-1 for the round is determined based on commonly known previously block Br-1, i.e. common reference string); and
a plurality of second nodes computing a value s associated to a value of a status  (note paragraphs [0216] and [0228], node i computes his credential, σr, s) and computing a value r by taking the value s into a function H (note paragraph [0229], verifier computes hashes of all received credentials), and allowing one of the second nodes to issue a new block by taking the values R and r into a function V (note paragraph [0229], 
wherein the plurality of first nodes and the plurality of second nodes are connected to each other via an internet (note paragraph [0029], workstations are connected by a network such as the Internet).


For claims 2, Micali teaches claim 1, wherein the private key is a private signing key corresponding to the node (note paragraph [0077] and [0212], node i uses private signing key to create credential).

For claim 3, Micali teaches claim 2, wherein the value s can only be computed by the node with the private key (note paragraph [0212], node i is the only one capable of computing his own signature to create his own credential, i.e. value s).

For claims 4 and 18, Micali teaches claims 2 and 17, wherein the value r is unpredictable and unique to other nodes (note paragraphs [0230]-[0231], hashed credentials, i.e. value r, are random and uniquely determined by each node i).

For claims 5 and 19, Micali teaches claims 1 and 17, wherein the value r can be verified with a public key and the value s (note paragraphs [0077]-[0078] and [0216], credential includes digital signature, which can be verified with node that has the public key).

For claims 9 and 23, Micali teaches claims 1 and 17, wherein the common reference string is a public randomness generated by a deterministic algorithm for each epoch (note paragraphs [0063]-[0064] and [0114], previous block used to generate Q is random for each round, i.e. epoch).

For claims 10 and 24, Micali teaches claims 9 and 23, wherein the epoch consists of a specific number of blocks (note paragraph [0031], there is a block for each round).

For claims 11 and 25, Micali teaches claims 10 and 24, wherein the common reference string is defined as:
Ri = Hash(TSig (Ri-1 )), where Ri is generated for the new block, and TSig(*) is a threshold signature function whose input is some set of share-signatures produced during previous blocks (note paragraphs [0198] and [0233], block Br is signed by a threshold number of verifiers).

For claims 13 and 27, Micali teaches claims 1 and 17, wherein the function H is a hash function (note paragraph [0229], verifier computes hashes of all received credentials).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Micali as applied to claims 1 and 17 above, and further in view of Bathen et al. (U.S. Patent Application Publication 2018/0139278; hereafter “Bathen”).
For claims 6 and 20, Micali differs from the claimed invention in that they fail to teach:
wherein the status can be defined to be a shard ID of the block.

Bathen teaches:
wherein the status can be defined to be a shard ID of the block (note paragraph [0029], miners build blocks that include metadata such as unique shard ID).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to combine the miner leader selection of Micali and the use of shard IDs in blocks of Bathen. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of potential miners signing a block to as part of a leader selection (Micali) would the block includes a shard ID (Bathen).

8.	Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Micali as applied to claims 1 and 17 above, and further in view of Zamani et al. (U.S. Patent Application Publication 2020/0162264; hereafter “Zamani”).
For claims 7 and 21, Micali differs from the claimed invention in that they fail to teach:
wherein the status can be defined to be a chain ID of the block.

Zamani teaches:
wherein the status can be defined to be a chain ID of the block (note paragraph [0059], block parts include a block identifier, i.e. chain ID of the block).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to combine the miner leader selection of Micali and the use of block IDs in blocks of Zamani. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of potential miners signing a block to as part of a leader selection (Micali) would the block includes a block ID (Zamani).


9.	Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Micali as applied to claims 1 and 17 above, and further in view of Karame et al. (U.S. Patent Application Publication 2019/0394047; hereafter “Karame”).

For claims 8 and 22, Micali differs from the claimed invention in that they fail to teach:
wherein the status can be defined to be a height of the block.

Karame teaches:
wherein the status can be defined to be a height of the block (note paragraph [0052], block to be signed includes block height).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to combine the miner leader selection of Micali and the use of block height in blocks of Karame. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of potential miners signing a block to as part of a leader selection (Micali) would the block includes block height (Karame).


10.	Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Micali as applied to claims 10 and 24 above, and further in view of Venkataraman et al. (U.S. Patent Application Publication 2019/0051079; hereafter “Venkataraman”).
For claims 12 and 26, Micali differs from the claimed invention in that they fail to teach:
i = (Sig_{authority}( Ri-1)), where Ri, is generated for the new block..

Venkataraman teaches:
wherein the common reference string is defined as: Ri = (Sig_{authority}( Ri-1)), where Ri, is generated for the new block (note paragraph [0047], Proof of Authority is used for signing new blocks).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to combine the miner leader selection of Micali and the use of proof of authority to sign new blocks of Venkataraman. It would have been obvious because a simple substitution of one known element (signing new blocks using a proof of authority signature of Venkataraman) for another (signing new blocks using threshold signature of Micali) would yield the predictable results where a block miner is selected (Micali) and the block is signed and verified using proof of authority (Venkataraman).


11.	Claims 14-16 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Micali as applied to claims 13 and 27 above, and further in view of Finlow-Bates (U.S. Patent Application Publication 2017/0075941).
For claims 14 and 28, Micali differs from the claimed invention in that they fail to teach:
i - Hash(Sagsk(status)) |, where Ri is the value R and Hash(Sagsk(status)) is verified by a public key.

Finlow-Bates teaches:
wherein the function V is defined as: | Ri - Hash(Sagsk(status)) |, where Ri is the value R and Hash(Sagsk(status)) is verified by a public key (note paragraphs [0099]-[0101], miner selection function may be smallest distance, i.e. subtraction, between block hash and miner identifier).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to combine the miner leader selection based on block hash and node signed credential of Micali and the miner selection using smallest distance between block hash and hash of node identifier of Finlow-Bates. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of potential miners submitting a message including their signed credential and the block hash (Micali) where the miner is selected based on the smallest distance between block hash and node identifier (Finlow-Bates).


For claims 15 and 29, the combination of Micali and Finlow-Bates teaches claims 14 and 28, wherein the node obtains the right to issue the new block when a calculated value for the function V is minimum at the node by comparing with other calculated values for the function at other nodes (note paragraphs [0099]-[0101] of Finlow-Bates, 

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to combine the miner leader selection based on block hash and node signed credential of Micali and the miner selection using smallest distance between block hash and hash of node identifier of Finlow-Bates. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of potential miners submitting a message including their signed credential and the block hash (Micali) where the miner is selected based on the smallest distance between block hash and node identifier (Finlow-Bates).


For claims 16 and 30, the combination of Micali and Finlow-Bates teaches claims 14 and 28, wherein the blocks pertain to a single block chain (note paragraphs [0133] and [0210] of Micali, Algorand miner selection is for a single block chain that does not fork).


 Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/           Primary Examiner, Art Unit 2438